DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because as follows: ”Fig. 1”, circuit block “140”, “DFE” is mistyped as “DPE”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-9 are  objected to because of the following informalities: claim 1, line 26, “to output” should be replaced by “to the output” for consistency with antecedent in line  10; 
Claim 8, please spell out “ALCD”. 
Claims 2-7 and 9 are objected for being dependent on an objected claim. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al US 6,438,163 B1 in view of Haddad US2006/0274620 A1.
As per claim 19, Raghavan et al  discloses a receiver circuit (100) (Fig. 1A), comprising: an analog-to-digital converter (ADC) (103); a decision feedback equalizer (DFE)  (104) (note at least col. 4, line 39 ad col. 5, lines 43-46) coupled to the ADC (103); and a processor (109) functionally equivalent to the claimed “active link cable diagnostics (ALCD) circuit” coupled to the DFE (104) and the AGC circuit (108), and configured to determine a cable length based on a gain value provided by the AGC circuit (108) and a coefficient of the DFE (108)(Note at least fig. 1A, 109, fig. 6. Raghavan et al teaches that the automatic gain control (AGC) circuit (108) coupled to the ADC (103), and configured to set an amplitude of an output signal provided by the ADC (103) using block  (101) but does not explicitly teach  the AGC circuit (108) is configured  to set the amplitude of an input signal provided to the ADC(103).
Haddad discloses a receiver (Fig. 1 and Fig. 2) that teaches an AGC circuit  (104/217 ) configured  to set the amplitude of an input signal provided to the ADC(103/203) using PGA (102/201) (see abstract, lines 1-4). Therefore, it would have been obvious to one skill in the art to adjust the amplitude of the signal prior to being digitize as oppose to after in order to reduce processing load of the ADC as the amount of the data to be processed by the ADC would be reduced.
Allowable Subject Matter
Claims 1-9 would be allowable if amended to overcome the objection sets forth above.
Claims 10-18 and 23-26 are allowed.
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record do not teach or fairly suggest, in combination with the other claimed limitations, the limitations of “a multiplexer including: a first input  coupled to the first adder and a second input coupled to the output of the second adder  and an output coupled to the second input of the TED”, recited in claim 1; the limitations “the liming error detector (TED) coupled to the slicer  and configured  to initialize timing  of a sampling  clock provided to the ADC  while initializing the second tap of the DFE and holding the first tap of the DFE at a constant value”, recited in claim 10; the limitations of ”initialing a first tap (tap 1) of the DFE after initialization of the ADC sample timing is complete”, recited in claim 23
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633